OPINION
PER CURIAM.
This case comes before us on the defendant’s appeal, pro se, from the denial by a Superior Court justice of the defendant’s motion to withdraw a plea of nolo conten-dere to a charge of delivery and possession of cocaine. The defendant was directed by an order of this court to appear in order to show cause why his appeal should not be summarily denied and dismissed.
After hearing oral argument on November 1, 1990, and examining the memoranda filed by the defendant and counsel for the state, we are of the opinion that the trial justice did not err in rejecting the allegedly newly discovered evidence proffered by the defendant upon which he made a claim of innocence. There was no question in the record of the case that defendant in pleading nolo to the charge was fully aware of *447the nature and consequences of his plea and had entered the same voluntarily and with advice of counsel. This case is not controlled by State v. Carillo, 108 R.I. 8, 271 A.2d 625 (1970). The trial justice had ample support for his finding that the proffered testimony did not create a reasonable doubt concerning the propriety of the initial plea of nolo contendere.
Consequently, the defendant’s appeal is denied and dismissed, and the ruling of the Superior Court is hereby affirmed.